Order entered October 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00924-CV

                   IN THE INTEREST OF D.M. AND A.M., CHILDREN

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-20402

                                          ORDER
       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by OCTOBER 27,

2014, a supplemental clerk’s record containing the following two documents:

       1.     Motion for New Trial filed on August 15, 2014; and

       2.     Order in Suit to Modify Parent-Child Relationship signed on October 15, 2014.

       The reporter’s record is past due. In a post-card notice dated September 16, 2014, we

instructed Donna Kindle, Official Court Reporter for the 303rd Judicial District Court of Dallas

County, Texas, to file the reporter’s record by October 16, 2014. As of today’s date, the

reporter’s record has not been filed.   Accordingly, we ORDER Donna Kindle to file, by

NOVEMBER 3, 2014, either: (1) the reporter’s record; (2) written verification that appellant has

not requested the record, or (3) written verification that appellant has not paid or made

arrangements to pay for the record. We caution appellant that if the Court receives written
verification of no request or no payment, the Court may order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Dennise Garcia, Judge of the 303rd Judicial District Court, Donna

Kindle, appellant, and counsel for appellee.

                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE